Case 2:20-cv-01989-RGK-JC Document 16 Filed 01/13/21 Pageiofi Page ID#:75

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:20-cv-01989-RGK-JC Date January 13, 2021

 

 

Title Hoang Van Mai v. United States Citizenship and Immigration Service et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause

On February 28, 2020, Hoang Van Mai (“Plaintiff”) initiated this action against the United States
Citizenship and Immigration Services (“USCIS”); Kirstjen Nielsen, Mark Koumans, Lora Ries, and
Donald Neufeld (collectively, “Defendants”). Plaintiff alleged that Defendants had unreasonably
delayed adjudication of her pending immigration petition. The Complaint sought declaratory relief, a
writ of mandamus requiring Defendants to adjudicate her I-526 petition, an injunction to the same effect,
and attorney’s fees.

On October 15, 2020, the parties filed a joint stipulation to stay the case for 75 days because a
decision on Plaintiff's application was imminent. The Court granted the stipulation. On December 29,
2020, the Court continued the stay until January 11, 2021 to allow USCIS to complete its review and
render its decision.

On January 11, 2021, Defendants informed the Court that USCIS had adjudicated Plaintiff's
petition and denied it. It now appears Plaintiff has received the relief sought in her Complaint. The Court
therefore orders Plaintiff to show cause, in writing, within 5 days of the issuance of this order, why
this claim should not be dismissed for mootness.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
